                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 SY-BRON L. PINKSTON,

                      Plaintiff,

                      v.                          CAUSE NO.: 1:19-CV-358-WCL-SLC

 DAVID GLADIEUX, et al.,


                     Defendants.

                                   OPINION AND ORDER

       Sy-Bron L. Pinkston, an inmate at the Allen County Jail representing himself in

this matter, is proceeding on a single Eighth Amendment claim against Sgt. Scott

Sanderson and Correctional Officer Joshua Garamater for using excessive force against

him by attacking Pinkston on July 17, 2017. (ECF 18.) Pinkston has filed a motion

seeking a temporary restraining order directing that he be transferred to Elkhart County

Jail and that Defendant Scott Sanderson, Defendant Joshua Garamater, and other

individuals be “restrained from any physical[,] written, mental or emotional contact

with Sy-Bron L. Pinkston through self and or 3rd party without an attorney present.”

(ECF 32 at 6).

       “A preliminary injunction is an extraordinary and drastic remedy; it is never

awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (quotation marks and

citations omitted). “A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence
of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008). Moreover,

           [a]n injunction, like any “enforcement action,” may be entered only
           against a litigant, that is, a party that has been served and is under the
           jurisdiction of the district court. Lake Shore Asset Mgmt., Ltd. v. Commodity
           Futures Trading Comm’n, 511 F.3d 762, 767 (7th Cir. 2007); see also Audio
           Enters., Inc. v. B & W Loudspeakers, 957 F.2d 406, 410 (7th Cir. 1992)
           (vacating preliminary injunction because defendant had not been served).

Maddox v. Wexford Health Sources, Inc., 528 Fed. Appx. 669 (7th Cir. 2013). Here, Pinkston

complains about a variety of circumstances and conditions at the jail, but his complaints

center almost exclusively on individuals that are not defendants in this action. He

cannot obtain an injunction against anyone that is not a defendant.

           To the extent Pinkston does reference the defendants in his request for a

temporary restraining order, injunctive relief is not possible because he was not granted

leave to proceed on a claim for injunctive relief – he is proceeding only on a claim for

monetary damages due to an alleged attack occurring on July 17, 2017. To the extent

that he wishes to pursue other or different claims, they are not currently before the

court. 1

           Lastly, this is not Pinkston’s first motion seeking a transfer from the Allen

County Jail to Elkhart County Jail. He requested the same relief in a motion titled as a




          Many, if not all, of Pinkston’s allegations contained in the motion for a temporary restraining
           1

order appear unrelated to the claims at issue here. “Unrelated claims against different defendants belong
in different suits . . ..” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). See also Owens v. Evans, 878 F.3d
559, 566 (7th Cir. 2017). If Pinkston intends to bring claims based on the allegations in his motion seeking
a temporary restraining order, all unrelated claims will need to be brought in a separate lawsuit. Any
related claims must be presented in a proposed amended complaint that includes every claim against
every defendant he is trying to sue in this lawsuit, together with a motion seeking leave to amend his
complaint. See FED. R. CIV. P. 15(a)(2); N.D. Ind. L.R. 15-1(b).


                                                       2
“Motion for Change of Venue.” (ECF 15). As noted previously, “[p]rison officials have

broad administrative and discretionary authority over the institutions they manage.”

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted). Prison officials must afford inmates their constitutional rights, but where to

house an inmate is just the type of decision that is squarely within the discretion of

prison officials. The court previously concluded that the facts presented by Pinkston’s

amended complaint did not warrant an intrusion upon that discretion (ECF 17), and the

court stands by that ruling.

       For these reasons, the Sy-Bron L. Pinkston’s motion for a temporary restraining

order (ECF 32) is DENIED.

       SO ORDERED on February 6, 2020.

                                                 s/William C. Lee
                                                 JUDGE WILLIAM C. LEE
                                                 UNITED STATES DISTRICT COURT




                                             3
